Citation Nr: 1428932	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 27, 2007, for the award of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to January 1973, from March 1979 to July 1979, and from November 1994 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2009.  A statement of the case was issued in May 2010, and a substantive appeal was received in August 2010.


FINDINGS OF FACT

1.  An August 1999 rating decision granted the Veteran service connection for PTSD (previously claimed as major depressive disorder), rated 30 percent disabling from November 1997 (the date of the original claim); she was notified of the decision and her appellate rights at that time, she did not initiate an appeal, and no new and material evidence was received within one year of such notice.

2.  On September 27, 2007, VA received the Veteran's claim for an increased rating for her service-connected PTSD. 

3.  An increase to the currently assigned 100 percent level of disability for the Veteran's service-connected PTSD was not factually ascertainable within one year prior to receipt of her September 27, 2007 claim.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than September 27, 2007, for the assignment of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, Part 4, including § 4.130, Diagnostic Code (Code) 9411.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

	Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the issue on appeal was first raised in a notice of disagreement submitted in response to the September 2009 rating decision which increased the Veteran's rating for PTSD from 50 percent to 100 percent effective September 27, 2007.  As stated above, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issue on appeal did not stem from an application for benefits; rather, it stemmed from a notice of disagreement to the effective date assigned for the award of benefits.  The Veteran was provided notice of the "downstream" issue of entitlement to an earlier effective date in the original VCAA letter, dated October 2007.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The May 2010 statement of the case subsequently readjudicated the matter after the Veteran expressed disagreement with the assigned effective date.  See 38 U.S.C.A. § 7105.

Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. Thus, VA's duty to assist is met. 

Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she is entitled to an effective date earlier than September 27, 2007, for the award of a 100 percent rating for PTSD.  The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) , and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The only exception to the rule regarding increased ratings applies under circumstances where the evidence demonstrates that it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Historically, the Veteran was awarded service connection for major depressive disorder (now referred to as PTSD with depression) in an August 1999 rating decision.  A 30 percent evaluation effective November 13, 1997 was assigned.  There is no contention that the Veteran appealed the August 1999 rating decision, and no new and material evidence regarding this claim was received within one year of notice of the August 1999 rating decision.  [The Board notes that counseling records were received in December 1999, however, these records note the Veteran no longer meets the criteria for major depressive disorder and that her depressive symptoms were in remission; thus are not material to the Veteran's claim.]  Therefore, the August 1999 rating decision is final as to the effective date assigned at that time.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As the August 1999 rating decision is final and as no claim was received prior to September 27, 2007, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to September 27, 2007, showing that the 100 percent rating for PTSD was warranted.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130 , Diagnostic Code 9411), a 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.  The Board notes that the symptoms listed are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additionally, the Board considers the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

An October 2006 VA treatment record notes that the Veteran was diagnosed with attention deficit disorder and dysthymia.  It was noted she was appropriately dressed and cooperative.  Her behavior was without psychomotor agitation or retardation; her speech was of normal rate, tone and volume; her mood was euthymic; and her affect was congruent with her mood.  Her thought process was logical and goal directed.  She denied auditory or visual hallucinations or delusions.  She denied suicidal or homicidal ideations or plans.  She was oriented and alert.  Her judgment was reported to be good.  It was noted that she was stable and her GAF score was 68.  

On an August 2007 annual primary care evaluation, depression and PTSD screens were negative.  

Additional treatment records from between March and September 2007 are silent as to complaints of mental health conditions, including depression and/or PTSD.  

In October 2007, a VA examiner determined the Veteran was very employable.  The Veteran was afforded a VA examination in November 2007 where she reported continuous depression.  She reported that she was unemployed and had difficulty forming relationships with people due to her combative nature and lack of diplomacy.  The examiner noted the Veteran did not evidence impairment of thought process or communication.  Delusion and hallucinations were denied.  Suicidal and homicidal ideations were denied.  Personal hygiene was noted to be excellent.  She was well-oriented to person, place, time and situation.  She complained of short and long term memory loss.  Obsessive or ritualistic behaviors were denied.  Speech and thought process were normal.  She denied panic attacks. She denied impaired impulse control.  She noted sleep impairments and the use of Tylenol PM.  The examiner noted that her isolation affected her social and employment functioning, but her thought process and communication would have no impairment.  Major depressive disorder and mood disorder were diagnosed; depression was noted to be recurrent and moderate, symptoms chronic.  Her GAF score was 58.  Based on this examination, she was assigned a 50 percent rating.  

In December 2007, the Veteran supplied information regarding her unemployment, evidencing her inability to maintain employment.  

Based on her unemployabilty, cumulative medical records showing treatment for depression and PTSD, and an August 2008 VA examination, which found that the Veteran had impaired social functioning, that her life performance was diminished, and assigned a GAF score of between 48 and 50, she was awarded a 100 percent rating.  

The Veteran argues that the 100 percent rating should be effective November 13, 1997, the date she first filed her claim for service connection.  However, the United States Court of Appeals for the Federal Circuit has stated that the increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  As discussed above, there is no persuasive evidence that such an increase in severity occurred during the one year period prior to September 27, 2007, to meet the criteria for a 100 percent rating.  Notably, treatment records from the year prior show the Veteran's depressive symptoms decreased or were non-existent and that she was generally functioning well.  It is unclear the exact date on which the Veteran became 100 percent disabled, but based on a review of the evidence, it is not factually ascertainable that she became totally disabled within the year prior to the receipt of her claim for increase.  Therefore, the earliest date permitted for her increased 100 percent rating for PTSD is September 27, 2007 (date of receipt).  There is simply no basis upon which to assign an effective date for the 100 percent rating for PTSD earlier than September 27, 2007.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and her claim of entitlement to an effective date earlier than September 27, 2007, for the assignment of a 100 percent rating for PTSD is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 27, 2007, for the award of a 100 percent rating for PTSD is denied.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


